Ladd, J.
1 The object of the subscription wasnot worldly gain, but the advancement of Christianity and the betterment of morals in a particular locality. Indeed, the sole purpose of the plaintiff’s statutory existence as a corporate body was to do good. If so, contributions for its support must be classed as charity. “Charity,” says Judge Cooley in Allen v. Duffy, 43 Mich. 1, 38 Am. Rep. 159 (4 N.W.Rep. 427), “is active;goodness. It is doing good to our fellow men. It is fostering those institutions that *6are established to relieve pain, to prevent suffering, and to do-good to mankind in general or any class or portion of mankind.” The custom of taking offerings on the first day of the week has existed from time immemorial, and no one has supposed this to be prohibited by statute. If not, ought receiving' promises for the payment of larger sums be deemed condemned thereby % Otherwise, the deacons or others in passing the box or hat, and the minister in directing this to her done, are amenable to the penalties of the law. The founder of Christianity declared it to be lawful to do good on the-Sabbath day. Making gifts to religious societies is undoubtedly with that design, and is usually taught to be an act of’ devotion. What the harvest shall be no man can tell, and, in distinguishing what is done by way of charity from other-acts, the motive, rather than the result, should be kept in view. Thus, the mechanics who erect a building for benevolent purposes work for wages, and the mere fact that what they do may aid materially in accomplishing the end sought would not stamp their labor as charitable. In Massachusetts, under a statute somewhat similar to ours, the exception has been held to include everything which is morally fit and proper to be done upon Sunday, under the particular circumstances of the case. Doyle v. Railroad Co., 118 Mass. 195. If a voluntary contribution, or promise to contribute, for the payment of the debt of a church, with, no expectation of gain or return whatever, is not an act of charity, we are unable to conceive how else it should be designated. Taking' collections and subscriptions to carry on the work of a religious organization may not, strictly speaking, be deemed a part of religious worship; but these are means for its support,. and come within the exception of the statute prohibiting any labor, “except that of necessity or charity.” Allen v. Duffy, supra; Bryan, v. Watson, 127 Ind. Sup. 42 (26 N. E. Rep. 666, 11 L. R. A. 63); Dale v. Knapp, 98 Pa. St. 389.
*72. *6II. The indebtedness was that of the plaintiff as a corporation. It was represented in a business way, and man*7aged by a board of trustees. Tbe custom of the church required all indebtedness to be paid or provided for* by subscription before the dedication of the building.. The evidence tended to show that after subscriptions,, including that of the defendant, had been taken in the-morning, the trustees individually assumed the indebtedness of tbe church, and, iu doing so, relied on these promises of contribution. Tbe jury might have so found, and,, if so, then certainly there was, under the doctrine of Presbyterian Church v. Baird, 60 Iowa, 237, a consideration for-the defendant’s subscription. It is not the case of several promises, each for the same purpose, hut of one covering; the object of all iu reliance on them. The body corporate,, on the faith of the subscription, procured the security of the trustees individually, and iu doing so' accepted and: acted on the subscription.
III. Whether the defendant heard the subscription,’ paper read, and authorized her name attached thereto, were-issues properly left to the jury. 'The third paragraph of the-charge, considered as a whole, was not subject to misconstruction by the jury. — Aepirmed.
'Granger, J., not sitting.